Detailed Office Action 

Notice of Pre-AIA  Status 
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA 

Response to After-Final Amendments  
The amendment filed on July 21st, 2021 has been entered. Claim 23 – 25 have been cancelled. Claims 19 – 21 and 26 remain pending. 

Response to Arguments
Applicant’s amendments and arguments thereto, filed July 21st, 2021, have been fully considered and are persuasive.  The amendment to claim 19 has overcome the rejection of Takeuchi (JPH03291307) in view of Kohara (EP0999039) (and further in view of Goransson (US 6,406,663) for claim 20). The rejection is withdrawn. 

Restriction/Election
Claims 19 – 21 and 26 are allowed. This application is in condition for allowance except for the presence of claims 1 – 18, directed to a powder compaction mold (apparatus) non-elected without traverse on January 13th, 2020.  Accordingly, claims 1 – 18 been cancelled.



Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amendment as follows:
Claims 1 to 18: (Cancelled)
END AMENDMENT   - 

Reasons for Allowance
Claims 19 – 21 and 26 as filed on July 21st, 2021 are allowed. The following is an examiner’s statement of reasons for allowance:
Regarding claim 19, the prior art fails to anticipate or reasonably render obvious the cumulative limitations of claim 19 with particular attention to the combination of the features of “wherein the gas intake port is open on a surface defining the second region”; wherein “the gas intake port is arrange at a position adjacent to the third region”; and wherein “the clearance in the second region is narrowest proximate the third region and becomes gradually wider toward the first region”. 
The closest prior art is Takeuchi (JPH03291307) in view of Kohara (EP0999039). Takeuchi teaches a similar powder compaction mold shape and method but does not explicitly teach that the supply pipe/port are used for venting gas. Kohara teaches that supply pipes can be used for both lubricant addition and venting gas.
However, Takeuchi in view of Kohara does not teach or reasonably suggest “wherein the gas intake port is open on a surface defining the second region”, “the gas intake port is arrange at a position adjacent to the third region” and that “the clearance in the second region is narrowest proximate the 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to AUSTIN POLLOCK whose telephone number is (571)272-5602.  The examiner can normally be reached on M - F (7:30 - 6).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Duane Smith can be reached on (571) 272 - 1166.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/AUSTIN POLLOCK/Examiner, Art Unit 1737      			/DUANE SMITH/                                                                                       Supervisory Patent Examiner, Art Unit 1737